STATE OF TENNESSEE, EX REL                 )
CLAUDIA AGEE,                              )
                                           )
      Petitioner/Appellee,        )
                                           )   Appeal No.
                                           )   01-A-01-9506-CV-00231
VS.                                        )
                                           )   Davidson Circuit

J. C. CHAPMAN, JR.,
                                           )
                                           )
                                           )
                                               No. 92813
                                                                  FILED
      Respondent/Appellant.                )
                                                                   Oct. 19, 1995

                                                                  Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE


APPEALED FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE MURIEL ROBINSON, JUDGE




CHARLES W. BURSON
Attorney General & Reporter

ROBERT W. STACK
VERNON A. MELTON, JR.
Assistant Attorneys General
450 James Robertson Parkway
Nashville, Tennessee 37243-0499
       Attorneys for Petitioner/Appellee

CLARK LEE SHAW
2525 Lebanon Road
Nashville, Tennessee 37214
      Attorney for Respondent/Appellant




                   AFFIRMED IN PART; REVERSED IN PART;
                             AND REMANDED




                                               BEN H. CANTRELL, JUDGE

CONCUR:
LEWIS, J.
KOCH, J.
                                 OPINION


              This is an appeal from a judgment of the lower court finding the

respondent in contempt for failing to pay child support. The lower court sentenced the

respondent to six months in jail but allowed him to remain free if he complied with the

court's current support order and remained within the state.          On appeal, the

respondent argues that he had no notice of the original support order, that he was not

given proper notice of the contempt charges, that the trial judge improperly denied his

request for a jury, and that the trial judge erred in denying him the right to leave the

state. In accordance with the following opinion we reverse the lower court's sentence

for contempt and its injunction against leaving the state. Otherwise, we affirm.



                                           I.



              Claudia Chapman, the mother of J. C. Chapman, Jr.'s infant son,

obtained a divorce on January 15, 1979. The decree, entered by default, ordered Mr.

Chapman to pay the greater of one-fourth of his gross income or thirty-five dollars per

week in child support. A copy of the decree was mailed to Mr. Chapman's mother's

address, "3813 Barlow Drive, Antioch, Tennessee 37013." She actually resided at

"3813 Barlow Drive, Nashville, Tennessee." Mr. Chapman testified that he was not

aware that he was under an order to pay child support. He never did.



              On November 19, 1993, Mrs. Chapman (now Mrs. Agee) filed a petition

asking the trial court to hold Mr. Chapman in willful contempt and to grant a judgment

of $26,950 for the accumulated arrearage. Mr. Chapman filed an answer and

demanded a jury. Before the hearing below, Mr. Chapman also demanded that Mrs.

Agee elect whether she was asking for civil or criminal sanctions. The court denied




                                         -2-
the jury demand and at the final hearing below Mrs. Agee stipulated that she was not

pursuing the contempt charge; she was only seeking a judgment for the arrearage.



              After a hearing, the trial judge found Mr. Chapman to be in willful civil

contempt and sentenced him to six months in the county jail or until he purged himself

of the contempt. The sentence was suspended on the condition that Mr. Chapman

strictly comply with the order to pay $35.00 per week in current support and $50.00

per week on the arrearage. The court found the arrearage to be $27,415.00 and

granted Mrs. Agee a judgment for that amount. Finally, the trial judge prohibited Mr.

Chapman from leaving the state without the court's permission. Later, the court

modified the injunction to allow Mr. Chapman to leave the state after he had paid the

judgment for the arrearage.



                                            II.



              Mr. Chapman argues that he could not be held in contempt because the

original divorce decree was not validly entered in accordance with Rule 58, Tenn. R.

Civ. Proc. Rule 58 now says that an order is effective when it is delivered to the clerk

for entry if it contains (1) the signature of the judge and all parties or counsel, (2) the

signature of the judge and one party or counsel with a certificate of counsel that a

copy has been served on all other parties or counsel, or (3) the signature of the judge

and a certificate of the clerk that a copy has been served on all other parties or

counsel. The failure to comply with Rule 58 prevents the effective entry of a judgment

or order. Grantham v. Tennessee State Board of Equalization, 794 S.W.2d 751

(Tenn. App. 1990); Yearout v. Trusty, 684 S.W.2d 612 (Tenn. 1984).



              The rule cited by Mr. Chapman, however, is not the rule that was in

effect in 1979 when the divorce decree was entered. Until the rule was first amended

in 1980 it only required the signature of the judge on the judgment or order, and


                                           -3-
delivery to the clerk. The 1979 divorce decree contained the judge's signature and

was entered on the minute book by the clerk on January 15, 1979. We are, therefore,

convinced that the decree was validly entered. See Jerkins v. McKinney, 533 S.W.2d
275 (Tenn. 1976)(where Rule 60 relief was necessary to set aside an order entered

under nearly identical circumstances.)



             We noted that the original decree was taken by default. Although Mr.

Chapman raised an issue about the service of process in the divorce action, his

testimony does not overcome the proof that he was actually served. A judgment by

default is as conclusive as a judgment entered after the defendant appears, as to all

matters in issue. Beare v. Burnett, 162 Tenn. 610, 39 S.W.2d 737 (1931).



                                         III.

                                     Contempt



             The contempt order specifically adjudges that:

             1.     The Respondent is guilty of willful civil contempt of
             Court.

             2.   Claudia Agee is granted a judgment against the
             Respondent in the amount of $27,415.00 as of
             September 8, 1994.

             3.      The Respondent is sentenced to serve six months
             in the Metropolitan Davidson County Workhouse/Jail, or
             until he purges himself of the contempt.

             4.     Said sentence is suspended upon the
             Respondent's strict compliance with the terms of this
             order.



             At the beginning of the hearing below, the attorney representing Mrs.

Agee stated, "we are not seeking a contempt sanction judgment today." At the end

of the hearing she reiterated her client's position and said, "we're just asking for

jugment and to enforce this order." The trial judge, nevertheless, imposed the



                                         -4-
sentence stated above. We think Mrs. Agee waived any sanction that might have

been imposed for her benefit and that the trial court erred in imposing the sanction on

its own motion.



              Civil contempt sanctions are imposed for the benefit of a party litigant.

Garrett v. Forest Lawn Memorial Gardens, Inc., 588 S.W.2d 309 (Tenn. App. 1979).

Criminal contempts are directed against the dignity and authority of the court and tend

to bring the court into disrepute or disrespect. O'Brien v. State ex rel. Bibb, 26 Tenn.

App. 270, 170 S.W.2d 931 (1943). While there is a split of authority on the question

of whether a court has the authority to impose punishment for civil contempt on its

own motion, see Rodriguez v. Rodriguez, 245 So. 2d 765 (La. App. 4th Cir. 1971) and

Hall v. Hall, 485 So. 2d 747 (Ala. App. 1986), the general rule seems to be that, since

the sanction is imposed for a party's benefit, the party has the power to waive that

benefit. If a party does not seek to hold the opposing party in contempt, the court

cannot impose civil sanctions on its own motion. See 17 Am. Jur. 2d Contempt §

170.



              On this ground alone, we are convinced that the sentence for contempt

must be reversed. We need not, therefore, address the issues of Mr. Chapman's

right to a jury or his right to have the prosecutor elect between civil and criminal

contempt. In this regard we note that Rule 42 Tenn. Rules of Crim. Proc. require

notice to the respondent that he or she is facing a criminal charge. See Storey v.

Storey, 835 S.W.2d 593 (Tenn. App. 1992).




                                          IV.

                     The Injunction Against Leaving the State


                                         -5-
              Mr. Chapman argues that the trial court exceeded its authority by

ordering him not to leave the state until he paid the arrearage judgment. Although he

argues that the order is a ne exeat writ, the trial judge did not require a bond and the

final order simply says that Mr. Chapman "will be restrained and enjoined" from

leaving the state. We think, therefore, that the order should be viewed in light of

general equitable principles.



              Injunctions are issued to prevent irreparable injury and the injury must

be actually threatened or imminent. State ex rel. Baird v. Wilson County, 212 Tenn.
619, 371 S.W.2d 434 (1963). To justify equitable relief on the ground that irreparable

injury will result unless relief is granted, the irreparable injury must be real and

practically unavoidable and certain. J. W. Kelly & Co. v. Conner, 122 Tenn. 339, 123
S.W. 622 (1909).



              In this case there is no proof that Mr. Chapman is about to leave the

state or is threatening to do so. The proof does show that he has been hard to find

on occasions, but not because he was outside the state. Therefore, we do not think

the record justifies an injunction against leaving the state.



                                           V.

                             The Statute of Limitations



              Mr. Chapman argues on appeal that the statute of limitations bars an

action on all payments that accrued more than ten years before the petition was filed

in the court below. The statute of limitations, however, was not raised in the court

below until Mr. Chapman filed a motion to alter or amend the judgment. We are of the

opinion that he waived the defense by not raising it in a timely manner. See Steed

Realty Co. v. Oveisi, 823 S.W.2d 195 (Tenn. App. 1991).


                                          -6-
             That part of the judgment of the court below imposing a jail sentence on

Mr. Chapman for contempt and preventing him from leaving the state is reversed. In

all other respects the judgment is affirmed, and the cause is remanded to the Circuit

Court of Davidson County. Tax the costs on appeal equally to the appellant and the

appellee.




                                                _____________________________
                                                BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                        -7-